FILED

JUL_03 2919.
UNITED STATES DISTRICT COURT
Clerk, U.S. Distri

FOR THE DISTRICT OF COLUMBIA Courts for he District of Coles,

trict of Columbia

EDWARD LEE MORGAN, SR., )
)

Plaintiff, )

v. ) Civil Action No. 19-1029 (UNA)

)

DISTRICT OF COLUMBIA OFFICE )
OF ATTORNEY GENERAL, et al., )
)

Defendants. )

MEMORANDUM OPINION

 

Because the plaintiff's original complaint (ECF No. 1) did not did not include a clear
statement of what cause(s) of action the plaintiff intends to pursue against which defendant(s),
the Court directed the plaintiff to amend his complaint. The Court has reviewed the plaintiffs
subsequent submissions (ECF Nos. 5-6) and finds the plaintiff still has not identified the specific
causes of action he intends to bring, against whom, and in what capacity, and has failed to allege
facts supporting each claim. Further, it remains unclear whether or under what authority the
plaintiff's claims properly proceed in this federal district court. Taken together, the plaintiff has
not set forth a short and plain statement of the claim showing the plaintiff's entitlement to relief
and the grounds upon which the Court’s jurisdiction depends, as are required under Federal Rule
of Civil Procedure 8(a). For this reason, the Court will dismiss the complaint, as amended, and
this civil action without prejudice.

An Order is issued separately.

DATE: July bs , 2019 Bovey . ! ‘]

United Statks District Judge
